 



EXHIBIT 10.179
AMENDMENT NO. 1
TO THE
HAMILTON BEACH/PROCTOR-SILEX, INC. UNFUNDED BENEFIT PLAN
(AS AMENDED AND RESATED EFFECTIVE AS OF JANUARY 1, 2005)
     Hamilton Beach/Proctor-Silex, Inc. hereby adopts this Amendment No. 1 to
the Hamilton Beach/Proctor-Silex, Inc. Unfunded Benefit Plan (As Amended and
Restated Effective as of January 1, 2005). The provisions of this Amendment
shall be effective as of, and contingent upon, the “Closing Date” as such term
is defined in the Agreement and Plan of Merger By and Between HB-PS Holding
Company, Inc. and Applica Incorporated and Joined in By NACCO Industries, Inc.
for the Specific Purposes Therein Provided dated as of July 23, 2006. Words and
phrases used herein with initial capital letters that are defined in the Plan
are used herein as so defined.
Section 1
     Section 2.9 of the Plan is hereby amended in its entirety to read as
follows:
     “SECTION 2.9. Fixed Income Fund shall mean the Vanguard Retirement Savings
Trust V under the Savings Plan or any equivalent fixed income fund thereunder
which is designated by the Hamilton Beach/Proctor-Silex, Inc. Retirement Funds
Investment Committee as the successor to such fund.”
Section 2
     Section 2.13 of the Plan is hereby deleted in its entirety and replaced
with the following:
     “SECTION 2.13. LTIP Deferral Benefits shall mean those amounts that were
deferred under this Plan as a result of the termination of the termination of
the Hamilton Beach/Proctor-Silex, Inc. Long-Term Incentive Compensation Plan
that was terminated effective December 31, 2002. Such amounts were credited to
the LTIP Deferral Sub-Account hereunder.”
Section 3
     Sections 2.14(d) and 3.7(d) of the Plan are each hereby deleted in their
entirety, without renumbering the remaining provisions of the Plan.
Section 4
     [Sections 2.20 and 4.1 — ROTCE Earnings — the current definition merely
incorporates the ROTCE as used under the Annual Plan for a particular year.
Provided that the same “guaranteed/projected” ROTCE is used for all plans for
2006, we will not need to amend the plan to change the earnings assumption for
2006.]
Section 5
     Section 3.5 of the Plan is hereby amended in its entirety to read as
follows:
“SECTION 3.5. LTIP Deferral Benefits. The initial deferral election made by a
Participant contained the Participant’s election regarding the time of the
commencement of payment of the Participant’s entire LTIP Deferral Sub-Account
hereunder. Notwithstanding the foregoing, a Participant who is an Employee may
elect to change the payment date selected (or deemed selected) for his LTIP
Deferral Sub-Account to one of the other dates permitted in the original
election form; provided, however that (i) the form electing such change is filed
with the Plan Administrator at least two (2) years prior to the original payment
date and while the Participant is
 

1



--------------------------------------------------------------------------------



 



an Employee, (ii) the new payment date is at least two (2) years after the date
the form is filed and (iii) the Participant remains employed throughout such two
(2) year period. Any election to change the payment date which does not meet all
of the foregoing requirements shall not be valid and, in such case, payment
shall be made in accordance with the Participant’s last effective payment date
election.”
Section 6
     Section 4.4(a) of the Plan is hereby amended by deleting the phrase “the
NACCO Industries, Inc. Benefits Committee” and replacing it with the phrase “the
Hamilton Beach/Proctor-Silex, Inc. Benefits Committee” therein.
          EXECUTED this 6th day of December, 2006.

            HAMILTON BEACH/PROCTOR-SILEX, INC.
      By:   /s/ Charles Bittenbender         Title: Assistant Secretary         
   

2